Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered July 16, 2002, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant was properly convicted of murder in the second degree, since he failed to establish his extreme emotional disturbance defense by a preponderance of the evidence. Defendant’s statement established that he acted out of anger, embarrassment and hurt because of the victim’s having insulted and rejected him, and at the thought of her being with another man. This did not, under the circumstances of the case, provide a “reasonable explanation or excuse” (Penal Law § 125.25 [1] [a]) for his asserted extreme emotional disturbance (People v Walker, 64 NY2d 741 [1984]; People v Gonzalez, 249 AD2d 41 [1998], lv denied 92 NY2d 897 [1998]). We perceive no basis for reducing the sentence. Concur—Tom, J.P, Mazzarelli, Saxe, Sullivan and Friedman, JJ.